Exhibit 99.1 CONSENT OF EDWARD SMITH III PURSUANT TO RULE 438 The undersigned, Edward Smith III, doeshereby consent to the reference to the him as a person about to become a Director, in the form and context in which it appears in the Proxy Statement filed with the Securities and Exchange Commission on November 6, 2009 andwhich isincorporated by reference into this Registration Statement on Form S-3 of Z Trim Holdings, Inc. (“Registration Statement”) and the related prospectus that is a part thereof. /s/ Edward Smith III Edward Smith III December
